PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Yakovlev et al.
Application No. 16/724,216
Filed: December 21, 2019
Attorney Docket No. ATL0036.USU2
For: ISSUE RANK MANAGEMENT IN AN ISSUE TRACKING SYSTEM

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.55(f), filed March 3, 2021, to accept a certified copy of the foreign application.

A grantable petition under 37 CFR 1.55(f) must include:
	
1)	A certified copy of the foreign application, unless previously filed,
2)	A showing of good and sufficient cause for the delay, and
3)	The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition 
is granted.

The Office acknowledges receipt of a certified copy of Australian Application No. 2019902273 received on December 28, 2020.  

It is noted that petitioner submitted a petition fee under 37 CFR 1.17(m), in the amount of $2100.00, for treatment of the present petition. Since the petition fee required by 37 CFR 1.17(g) is $220.00, the remaining $1880.00 may be refunded to petitioner by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany the request.

This application is being referred to the Office of Data Management to await a response to the Notice of Allowance and Fee(s) Due mailed December 10, 2020.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. Questions concerning status or issuance of the application should be directed to the Office of Data Management at (571) 272-4200. 



/ANDREA M SMITH/
Andrea Smith
Lead Paralegal Specialist, Office of Petitions